535 U.S. 1106
PEREZ-SANCHEZv.UNITED STATES;BARAJAS-RAMOSv.UNITED STATES;BUSTOS-BENITEZ, AKA ACEVEDO-ACEVEDOv.UNITED STATES;CORTEZ-OROZCO, AKA TAPIA ORTIZv.UNITED STATES;DIAZ-ZAVALA, AKA CASANOVAv.UNITED STATES;GARCIA-HERNANDEZ, AKA OCAMPO-ROSAv.UNITED STATES;GARCIA-RODRIGUEZv.UNITED STATES;GUILLEN-OROZCOv.UNITED STATES;LOPEZ-ALVAREZv.UNITED STATES;PEINADOv.UNITED STATES;RIOS-QUECHA, AKA OSORIO-MELCHOR, AKA TOLEDOv.UNITED STATES; andZENDEJAS-LOPEZv.UNITED STATES.
No. 01-9816.
Supreme Court of the United States.
May 28, 2002.

1
C. A. 9th Cir. Certiorari denied.